DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/20/2022 has been entered. Claims 1, 3-10, and 12-23 remain pending the application, of which claims 15-21 are withdrawn.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 that the previous rejection fails to provide a ration to make a rejection under 35 USC 103. The Examiner respectfully disagrees. As seen in the previous rejection and the rejection below, a motivation statement was provided directly after the citations to Kimura. There is no requirement that the rationales from MPEP 2143 be used. Accordingly, this argument is not persuasive.
Applicant argues on page 7 that the previously cited art does not disclose the limitations set forth in the independent claims related to the tube having an inner diameter of less than 150 microns because Kimura necessarily relies on a resin curing process to create a body with such dimensions. The Examiner respectfully disagrees. At best, Kimura appears to recite a preferred method but nothing cited by the Applicant suggests that the curing process is necessary to create a ferrite body with the required dimensions nor can the Examiner find any text within Kimura that suggests this process is necessary. Additionally, the rejection does not substitute the ferrite body of Gliner with the ferrite body of Kimura as suggest by the Applicant’s argument. The rejection modifies Gliner to use the dimensions set forth in Kimura. Accordingly, this argument is not persuasive.
Applicant argues on pages 7-8 that modifying Gliner to have the tube containing ferrite powder to have an inner diameter of under 150 microns to be beyond the technique known to one of ordinary skill in the art and cites paragraphs from the specification to support their assertion. However, the Applicant has a motivation to describe their techniques as being difficult and novel. The Examine cannot simply rely on the specification stating that this technique is too difficult and novel for a person having ordinary skill in the art to consider the technique novel. Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gliner et al. (US20160372252, hereafter Gliner), Eboli (US20190009060), and Kimura et al. (US20170360283, hereafter Kimura). 
Regarding claim 1, Gliner discloses in Figures 1-2 a probe apparatus (Gliner, apparatus inserted into patient including guidewire 26) (Gliner, Para 43; "FIG. 1 shows an operating physician 24 inserting a guidewire 26 into subject 22"), comprising:
a shaft having a distal end (Gliner, Figure 1; showing a distal end of the guidewire shaft inserted into the sinus of the subject) (Gliner, Para 34; "Subsequently to positioning the guidewire within the nasal cavity and/or sinus 34 of the subject, the physician may use guidewire 26 to perform the sinuplasty procedure");
a tube (Gliner, tube 42) containing unbound (Gliner, Para 47; "Typically, the tube is substantially maximally-filled with the powder (or with powder and bonding material, separate from one another or mixed with one another, as described below)") powder granules of a ferrite (ferrite power 44), the tube being fixed to the distal end of the shaft (Gliner, Para 44; "a tracking sensor 28 at the distal portion of guidewire 26") (Gliner, Para 47; "Sensor 28 comprises a ferrite core 48, comprising a tube 42 (such as a polyamide tube) containing a ferrite powder 44") (Figure 2, showing this arrangement);
Gliner is interpreted as disclosing unbound ferrite because Gliner specifies that only certain embodiments include bonding material so a person having ordinary skill in the art would understand that the other embodiments do not include bonding material.
a coil disposed around the tube (Gliner, Para 49; "Sensor 28 further comprises a coil 46 wound around tube 42."); and
electrical wires (Gliner, Para 46; "signal 36 is transferred via a wired connection through the guidewire to the proximal end of the guidewire, and subsequently, to processor 38") connected to the coil so as to read out a signal (Gliner, signal 36) generated across the coil due to an externally-applied magnetic field (Gliner, Para 44; "In response to the magnetic field, a tracking sensor 28 at the distal portion of guidewire 26 generates an electrical signal 36, which is received by a processor 38").
Gliner does not clearly and explicitly disclose wherein the electrical wires comprise twisted pair conductors and wherein the tube has an inner diameter of less than 150 microns.
In analogous magnetically tracked device field of endeavor Eboli discloses wherein electrical wires (leads 164) connected to an electromagnetic oil (coils 154, 155, and 156) comprise twisted pair conductors (twisted pair 190) (Eboli, Para 125-126; “The leads 164 are arranged in twisted pairs 190, one twisted pair of leads per each coil 154, 155, and 156. Twisting each pair 190 of leads 164 effectively shields the leads by making them less sensitive to noise and other extraneous signals that the leads may otherwise “pick up,” and, therefore, that may otherwise interfere with, the signals received by the respective one of the coils 154, 155, and 156”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner wherein the electrical wires comprise twisted pair conductors in order to reduce noise and other extraneous signals as taught by Eboli (Eboli, Para 125-126).
Gliner as modified by Eboli above does not clearly and explicitly disclose wherein the tube has an inner diameter of less than 150 microns.
In an analogous magnetically activated surgical device field of endeavor Kimura discloses wherein a ferrite body (Kimura, Para 177; “it is preferable that the magnetic body 30 a be a member that is shaped into a cylindrical form and made of a ferromagnetic material such as ferrite”) has a diameter of less than 150 microns (Kimura, Para 200; “It is preferable that the magnetic body 30 d be a cylindrical magnetic body of 0.1 to 0.5 mm in thickness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Eboli above wherein the tube has an inner diameter of less than 150 microns in order to tailor the received power as needed as taught by Kimura (Kimura, Para 177) and in order to make the device more easily inserted.
Gliner as modified by Eboli and Kimura above is interpreted as disclosing wherein the tube has an inner diameter of less than 150 microns because Kimura modifies Gliner to have a ferrite tube as small as 100 microns in diameter and the tube of Gliner holds the ferrite particles, so the diameter of the ferrite material in Gliner is represented by the inner diameter of the tube.

Regarding claim 8, Gliner as modified by Eboli and Kimura above discloses all of the limitations of claim 1 as discussed above.
Gliner as modified by Eboli above further discloses wherein the tube is formed from plastic (Gliner, Para 47; “a tube 42 (such as a polyamide tube)”).

Claims 3-4, 6, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gliner, Eboli, and Kimura as applied to claim 1 above, and in further view of Caron et al. (US20170209099, hereafter Caron), Lippert et al. (US20180015261, hereafter Lippert), and Taber (US20090005757).
Regarding claim 3, Gliner as modified by Eboli and Kimura above discloses all of the limitations of claim 1 as discussed above.
Gliner as modified by Eboli above further discloses a guidewire (Gliner, guidewire 26) (Gliner, Para 43; "FIG. 1 shows an operating physician 24 inserting a guidewire 26 into subject 22, through a nostril of the subject").
Gliner as modified by Eboli above does not disclose wherein the guidewire comprises a solid rod core wire comprising a distal end and a surface channel for accepting the electrical wires therein; a shapeable elongated member, connected to the distal end of the core wire, and configured to retain a shape after being deformed; and a resilient elongated member disposed around the shapeable elongated member, wherein the tube is disposed distally to the resilient elongated member and the shapeable elongated member.
In an analogous inserted medical field of endeavor Caron discloses a guidewire (Caron, Para 20; " A first aspect of the invention provides multisensor guidewire for diagnostic measurements") including:
a distal end and a surface channel for accepting electrical wires therein (Caron, Para 85; “To accommodate the plurality of optical sensors 10 a, 10 b, 10 c and 20 and their respective optical fibers 11 while maintaining the required stiffness to the guidewire, the core wire is provided with a corresponding plurality of helical grooves 32. The helical grooves 32 extend along the length of the core wire 31 from the optical coupler 140 to near the distal tip 120”) therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Eboli and Kimura above wherein the guidewire comprises a distal end and a surface channel for accepting the electrical wires therein in order to accommodate the wiring while maintaining the required stiffness as taught by Caron (Caron, Para 85).
In an analogous guidewire field of endeavor Lippert discloses a shapeable elongated member (Lippert, coil 114), connected to the distal end of a core wire (Lippert, Para 30; “A coil 114 is positioned upon at least a portion of the distal section 112 of the core 102”), and configured to retain a shape after being deformed (Lippert, Para 30; "The coil 114 is preferably formed from one or more radiopaque materials, such as platinum group, gold, silver, palladium, iridium, osmium, tantalum, tungsten, bismuth, dysprosium, gadolinium, and the like. Additionally, or alternatively, the coil 114 may be at least partially formed from a stainless steel or other material capable of effectively holding shaped after being bent or otherwise manipulated by a user"); and
a resilient elongated member (Lippert, tube 104) disposed around the shapeable elongated member (Lippert, Para 33; "The coil 114 may beneficially function to pack the space between the core 102 and the tube 104 ").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Eboli, Kimura, and Caron above to include a shapeable elongated member, connected to the distal end of the core wire, and configured to retain a shape after being deformed; and a resilient elongated member disposed around the shapeable elongated member in order to make intravascular navigation simpler and in order to balance the relationship between guidewire torquability and the ability to form and maintain a shaped tip as taught by Lippert (Lippert, Para 22-24).
Gliner as modified by Eboli, Kimura, Caron, and Lippert above is interpreted as disclosing wherein the tube is disposed distally to the resilient elongated member and the shapeable elongated member because in Gliner the tube is on the tip of the guidewire and in Lippert the coil and the resilient elongated member extends from the proximal end but not all the way to the tip (Lippert, Para 30; "For example, the coil 114 may extend from [...] the proximal end a distance within a range defined by any two of the foregoing values") (See Lippert, Figure 2).
In an analogous guidewire field of endeavor Taber discloses wherein a guidewire comprises a solid rod core wire (Taber, Para 63; “The solid core guidewire and/or flexible device 67 may be a solid structure with no internal lumens and may preferably be made of plastic or similar materials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Eboli, Kimura, Caron, and Lippert above wherein the guidewire comprises a solid rod core wire in order to allow for efficient passing of a guidewire into a patient as taught by Taber (Taber, Para 9).
The use of the techniques of solid rode core guidewire taught by Taber in the invention of a trackable guidewire would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having a functioning guidewire; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 4, Gliner as modified by Eboli, Kimura, Caron, Lippert, and Taber above discloses all of the limitations of claim 3 as discussed above.
Gliner does not disclose wherein the surface channel spirals around the core wire away from the distal end of the core wire.
However, Caron further discloses wherein a surface channel spirals around a core wire away from a distal end of the core wire (Caron, Para 85; “To accommodate the plurality of optical sensors 10 a, 10 b, 10 c and 20 and their respective optical fibers 11 while maintaining the required stiffness to the guidewire, the core wire is provided with a corresponding plurality of helical grooves 32. The helical grooves 32 extend along the length of the core wire 31 from the optical coupler 140 to near the distal tip 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Eboli, Kimura, Caron, Lippert, and Taber above wherein the surface channel spirals around the core wire away from the distal end of the core wire in order to accommodate the wiring while maintaining the required stiffness as taught by Caron (Caron, Para 85).

Regarding claim 6, Gliner as modified by Eboli, Kimura, Caron, Lippert, and Taber above discloses all of the limitations of claim 3 as discussed above.
Gliner does not disclose wherein the resilient elongated member comprises an outside surface including a plurality of cut grooves disposed around the outside surface.
However, Lippert further discloses wherein a resilient elongated member comprises an outside surface including a plurality of cut grooves disposed around the outside surface (Lippert, Para 8; “The tube structure includes a plurality of bypass cuts formed tangentially within the tube structure to increase the flexibility of the tube structure and to reduce the tendency of resilient forces from the tube structure to disrupt a shaped distal tip of the guidewire device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Eboli, Kimura, Caron, Lippert, and Taber above wherein the resilient elongated member comprises an outside surface including a plurality of cut grooves disposed around the outside surface in order to increase the flexibility of the device which allows for easier navigation as taught by Lipper (Lippert, Para 8).

Regarding claim 22, Gliner as modified by Eboli, Kimura, Caron, Lippert, and Taber above discloses all the limitations of claim 3 as discussed above.
Gliner does not clearly and explicitly disclose wherein the electrical wires are disposed through a center of the shapeable elongated member.
However, Lippert further discloses wherein a shapeable elongated member (Lippert, coil 114) is wrapped around a distal end of a core (Lippert, Figure 2; showing the coil 114 wrapped around the core 102) (Lippert, Para 30; “A coil 114 is positioned upon at least a portion of the distal section 112 of the core 102”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Eboli, Kimura, Caron, Lippert, and Taber above wherein the shapeable elongated member is wrapped around the distal end of the core in order to balance the relationship between guidewire torquability and the ability to form and maintain a shaped tip as taught by Lippert (Lippert, Para 22-24).
Gliner as modified by Akbarian, Eboli, Kimura, Caron, Lippert, and Taber above is interpreted as disclosing wherein the electrical wires are disposed through a center of the shapeable elongated member because Lippert modifies Gliner to have the shape elongated member wrap around the distal end of the core and Caron modifies the probe to have the electrical wires in the surface channel in the distal end of the core as discussed in the rejection of claim 3. Therefore, this arrangement would result in the surface channel containing the electrical wire in the center of the shapeable elongated member.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner, Eboli, Kimura, Caron, Lippert, and Taber as applied to claim 3 above, and in further view of Lenker et al. (US20150359549, hereafter Lenker).
Regarding claim 5, Gliner as modified by Eboli, Kimura, Caron, Lippert, and Taber above discloses all of the limitations of claim 3 as discussed above.
Gliner as modified by Eboli, Kimura, Caron, Lippert, and Taber above does not disclose wherein the shapeable elongated member includes a flat wire helical spring.
In an analogous insertable surgical device field of endeavor Lenker discloses wherein a shapeable elongated member (Lenker, Para 145-167; “the movable support 50 is in the form of an axially movable coil 52 […] The use of an axially movable coil 52 is believed to enable both radial enlargement of the distal aspiration lumen 38, as well as placement of a large ID aspiration lumen in small vessels, even around corners in the vasculature”) includes a flat wire helical spring (Lenker, Para 52; “coil spring 52 is wound from a flat wire made from stainless steel and having cross-sectional dimensions of about 0.002 by about 0.006 inches”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Eboli, Kimura, Caron, Lippert, and Taber above wherein the shapeable elongated member includes a flat wire helical spring in order to allow distal advancement within the catheter, while retaining lateral flexibility as taught by Lenker (Lenker, Para 166).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner, Eboli, Kimura, Caron, Lippert, and Taber as applied to claim 3 above, and in further view of Sela et al. (US20120172842, hereafter Sela).
Regarding claim 7, Gliner as modified by Eboli, Kimura, Caron, Lippert, and Taber above discloses all of the limitations of claim 3 as discussed above.
Gliner does not disclose wherein the guidewire comprises a shrink sleeve disposed over the core wire retaining the electrical wires in the surface channel.
In an analogous inserted medical device field of endeavor Sela discloses wherein a guidewire comprises a shrink sleeve disposed over a core wire retaining electrical wires in a surface channel (Sela, Para 56; “Sensor 24 1 and one or more wires 50 may then be fixed in place by applying, for example, but without limitation, adhesive, silicone coating, a heat shrink layer, or another appropriate fixation means.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Eboli, Kimura, Caron, Lippert, and Taber above wherein the guidewire comprises a shrink sleeve disposed over the core wire retaining the electrical wires in the surface channel in order to hold the wiring in place, increasing device reliability as taught by Sela (Sela, Para 56).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner, Eboli, and Kimura as applied to claim 8 above, and in further view of Minar et al. (US20060271135, hereafter Minar).
Regarding claim 9, Gliner as modified by Eboli and Kimura above discloses all of the limitations of claim 8 as discussed above.
Gliner as modified by Eboli and Kimura above does not disclose wherein the plastic includes polyimide.
In an analogous insertable medical device field of endeavor Minar discloses wherein a plastic coating of a medical device includes polyimide (Minar, Para 6; “the present invention is a medical device, whether for chronic or acute applications, having a chemically stable, dielectrically advantageous, aromatic polyimide coating thereon. Medical devices upon which the aromatic polyimide of this invention may be coated include without limitations, [...] acutely used devices such as guide wires”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Eboli and Kimura above wherein the plastic includes polyimide in order to minimize size while maintaining proper insulation and integrity as taught by Minar '135 (Minar '135, Para 3-4).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gliner et al. (US20160372252, hereafter Gliner), Akbarian et al. (US20190175282, hereafter Akbarian), Eboli (US20190009060), and Kimura et al. (US20170360283, hereafter Kimura).
Regarding claim 10, Gliner discloses in Figures 1-2 a tracking system (Gliner, Para 1; “Embodiments of the present invention relate to a tracking sensor”), comprising:
a probe apparatus configured to be inserted into a body part of a living subject (Gliner, apparatus inserted into patient including guidewire 26) (Gliner, Para 43; "FIG. 1 shows an operating physician 24 inserting a guidewire 26 into subject 22"), and comprising:
a shaft having a distal end (Gliner, Figure 1; showing a distal end of the guidew8re shaft inserted into the sinus of the subject) (Gliner, Para 34; "Subsequently to positioning the guidewire within the nasal cavity and/or sinus 34 of the subject, the physician may use guidewire 26 to perform the sinuplasty procedure");
a tube (Gliner, tube 42) containing unbound (Gliner, Para 47; "Typically, the tube is substantially maximally-filled with the powder (or with powder and bonding material, separate from one another or mixed with one another, as described below)") powder granules of a ferrite (ferrite power 44), the tube being fixed to the distal end of the shaft (Gliner, Para 44; "a tracking sensor 28 at the distal portion of guidewire 26") (Gliner, Para 47; "Sensor 28 comprises a ferrite core 48, comprising a tube 42 (such as a polyamide tube) containing a ferrite powder 44") (Gliner, Figure 2; showing this arrangement);
Gliner is interpreted as disclosing unbound ferrite because Gliner specifies that only certain embodiments include bonding material so a person having ordinary skill in the art would understand that the other embodiments do not include bonding material.
a coil disposed around the tube (Gliner, Para 49; "Sensor 28 further comprises a coil 46 wound around tube 42."); and
electrical wires (Gliner, Para 46; "signal 36 is transferred via a wired connection through the guidewire to the proximal end of the guidewire, and subsequently, to processor 38") connected to the coil so as to read out a signal (Gliner, signal 36) generated across the coil due to an externally-applied magnetic field (Gliner, Para 44; "In response to the magnetic field, a tracking sensor 28 at the distal portion of guidewire 26 generates an electrical signal 36, which is received by a processor 38"),
a location pad having at least one magnetic field radiator configured to transmit magnetic fields into a region where the body part is located (Gliner, Para 44-45; "A generator 39, which is connected to clamp 30, drives coils 32 to generate a magnetic field […] Since the position of the clamp is fixed with respect to the subject's head, the magnetic field generated by the coils may be used to track the guidewire, even if the subject moves his head during the procedure"); and
processing circuitry coupled to the electrical wires, and configured to: receive the signal from the coil; and compute a position and orientation of the distal end responsively to the received signal (Gliner, Para 44; "response to the magnetic field, a tracking sensor 28 at the distal portion of guidewire 26 generates an electrical signal 36, which is received by a processor 38. Since signal 36 is indicative of both the position and orientation of sensor 28, processor 38 may track, i.e., ascertain the position and/or orientation of, the guidewire").
Gliner does not disclose wherein the magnetic field transmitted is an alternating magnetic field, wherein the electrical wires comprise twisted pair conductors, and wherein the tube has an inner diameter of less than 150 microns.
In an analogous tracked surgical device field of endeavor Akbarian discloses wherein an alternating magnetic field is transmitted to a surgical instrument in order to induce a signal to allow for tracking of the surgical device (Akbarian, Para 43-44; "Field generators (102) of IGS navigation system (100) are operable to transmit alternating magnetic fields of different frequencies into a region in proximity to frame (104), and thereby generate an electromagnetic field in the region. [...] Field generators (102) enable tracking of the position of navigation sensor (not shown), and thus, distal end of shaft assembly (16) with navigation sensor (not shown) therein, is tracked while moving through the electromagnetic field generated by field generators (102). In particular, as described in greater detail below, electromagnetic navigation sensor (not shown) of shaft assembly (16) is configured to interact with the electromagnetic field and generate an electric signal in response to movement of sensor (not shown) through the electromagnetic field.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner wherein the magnetic field transmitted is an alternating magnetic field in order to provide accurate real-time positioning of the surgical device as taught by Akbarian (Akbarian, Para 40).
In analogous magnetically tracked device field of endeavor Eboli discloses wherein electrical wires (leads 164) connected to an electromagnetic oil (coils 154, 155, and 156) comprise twisted pair conductors (twisted pair 190) (Eboli, Para 125-126; “The leads 164 are arranged in twisted pairs 190, one twisted pair of leads per each coil 154, 155, and 156. Twisting each pair 190 of leads 164 effectively shields the leads by making them less sensitive to noise and other extraneous signals that the leads may otherwise “pick up,” and, therefore, that may otherwise interfere with, the signals received by the respective one of the coils 154, 155, and 156”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Akbarian above wherein the electrical wires comprise twisted pair conductors in order to reduce noise and other extraneous signals as taught by Eboli (Eboli, Para 125-126).
Gliner as modified by Akbarian and Eboli above does not clearly and explicitly disclose wherein the tube has an inner diameter of less than 150 microns.
In an analogous magnetically activated surgical device field of endeavor Kimura discloses wherein a ferrite body (Kimura, Para 177; “it is preferable that the magnetic body 30 a be a member that is shaped into a cylindrical form and made of a ferromagnetic material such as ferrite”) has a diameter of less than 150 microns (Kimura, Para 200; “It is preferable that the magnetic body 30 d be a cylindrical magnetic body of 0.1 to 0.5 mm in thickness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Akbarian and Eboli above wherein the tube has an inner diameter of less than 150 microns in order to tailor the received power as needed as taught by Kimura (Kimura, Para 177) and in order to make the device more easily inserted.
Gliner as modified by Akbarian, Eboli, and Kimura above is interpreted as disclosing wherein the tube has an inner diameter of less than 150 microns because Kimura modifies Gliner to have a ferrite tube as small as 100 microns in diameter and the tube of Gliner holds the ferrite particles, so the diameter of the ferrite material in Gliner is represented by the inner diameter of the tube.

Regarding claim 13, Gliner as modified by Akbarian, Eboli, and Kimura above discloses all of the limitations of claim 10 as discussed above.
Gliner as modified by Akbarian, Eboli, and Kimura above further discloses wherein the tube is formed from plastic (Gliner, Para 47; “a tube 42 (such as a polyamide tube)”).

Claims 12 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Gliner, Akbarian, Eboli, and Kimura as applied to claim 10 above, and in further view of Caron et al. (US20170209099, hereafter Caron), Lippert et al. (US20180015261, hereafter Lippert), and Taber (US20090005757).
Regarding claim 12, Gliner as modified by Akbarian, Eboli, and Kimura above discloses all of the limitations of claim 10 as discussed above.
Gliner as modified by Akbarian, Eboli, and Kimura above further discloses a guidewire (Gliner, guidewire 26) (Gliner, Para 43; "FIG. 1 shows an operating physician 24 inserting a guidewire 26 into subject 22, through a nostril of the subject").
Gliner as modified by Akbarian, Eboli, and Kimura above does not disclose wherein the guidewire comprises a solid rod core wire comprising a distal end and a surface channel for accepting the electrical wires therein; a shapeable elongated member, connected to the distal end of the core wire, and configured to retain a shape after being deformed; and a resilient elongated member disposed around the shapeable elongated member, wherein the tube is disposed distally to the resilient elongated member and the shapeable elongated member.
In an analogous inserted medical field of endeavor Caron discloses a guidewire (Caron, Para 20; " A first aspect of the invention provides multisensor guidewire for diagnostic measurements") including:
a distal end and a surface channel for accepting electrical wires therein (Caron, Para 85; “To accommodate the plurality of optical sensors 10 a, 10 b, 10 c and 20 and their respective optical fibers 11 while maintaining the required stiffness to the guidewire, the core wire is provided with a corresponding plurality of helical grooves 32. The helical grooves 32 extend along the length of the core wire 31 from the optical coupler 140 to near the distal tip 120”) therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Akbarian, Eboli, and Kimura above wherein the guidewire comprises a distal end and a surface channel for accepting the electrical wires therein in order to accommodate the wiring while maintaining the required stiffness as taught by Caron (Caron, Para 85).
In an analogous guidewire field of endeavor Lippert discloses a shapeable elongated member (Lippert, coil 114), connected to the distal end of a core wire (Lippert, Para 30; “A coil 114 is positioned upon at least a portion of the distal section 112 of the core 102”), and configured to retain a shape after being deformed (Lippert, Para 30; "The coil 114 is preferably formed from one or more radiopaque materials, such as platinum group, gold, silver, palladium, iridium, osmium, tantalum, tungsten, bismuth, dysprosium, gadolinium, and the like. Additionally, or alternatively, the coil 114 may be at least partially formed from a stainless steel or other material capable of effectively holding shaped after being bent or otherwise manipulated by a user"); and
a resilient elongated member (Lippert, tube 104) disposed around the shapeable elongated member (Lippert, Para 33; "The coil 114 may beneficially function to pack the space between the core 102 and the tube 104 ").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Akbarian, Eboli, Kimura, and Caron above to include a shapeable elongated member, connected to the distal end of the core wire, and configured to retain a shape after being deformed; and a resilient elongated member disposed around the shapeable elongated member in order to make intravascular navigation simpler and in order to balance the relationship between guidewire torquability and the ability to form and maintain a shaped tip as taught by Lippert (Lippert, Para 22-24).
Gliner as modified by Akbarian, Eboli, Kimura, and Caron, and Lippert above is interpreted as disclosing wherein the tube is disposed distally to the resilient elongated member and the shapeable elongated member because in Gliner the tube is on the tip of the guidewire and in Lippert the coil and the resilient elongated member extends from the proximal end but not all the way to the tip (Lippert, Para 30; "For example, the coil 114 may extend from [...] the proximal end a distance within a range defined by any two of the foregoing values") (See Lippert, Figure 2).
In an analogous guidewire field of endeavor Taber discloses wherein a guidewire comprises a solid rod core wire (Taber, Para 63; “The solid core guidewire and/or flexible device 67 may be a solid structure with no internal lumens and may preferably be made of plastic or similar materials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Akbarian, Eboli, Kimura, Caron, and Lippert above wherein the guidewire comprises a solid rod core wire in order to allow for efficient passing of a guidewire into a patient as taught by Taber (Taber, Para 9).
The use of the techniques of solid rode core guidewire taught by Taber in the invention of a trackable guidewire would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having a functioning guidewire; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 23, Gliner as modified by Akbarian, Eboli, Kimura, Caron, Lippert, and Taber above discloses all the limitations of claim 12 as discussed above.
Gliner does not clearly and explicitly disclose wherein the electrical wires are disposed through a center of the shapeable elongated member.
However, Lippert further discloses wherein a shapeable elongated member (Lippert, coil 114) is wrapped around a distal end of a core (Lippert, Figure 2; showing the coil 114 wrapped around the core 102) (Lippert, Para 30; “A coil 114 is positioned upon at least a portion of the distal section 112 of the core 102”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Akbarian, Eboli, Kimura, Caron, Lippert, and Taber above wherein the shapeable elongated member is wrapped around the distal end of the core in order to balance the relationship between guidewire torquability and the ability to form and maintain a shaped tip as taught by Lippert (Lippert, Para 22-24).
Gliner as modified by Akbarian, Eboli, Kimura, Caron, Lippert, and Taber above is interpreted as disclosing wherein the electrical wires are disposed through a center of the shapeable elongated member because Lippert modifies Gliner to have the shape elongated member wrap around the distal end of the core and Caron modifies the probe to have the electrical wires in the surface channel in the distal end of the core as discussed in the rejection of claim 12. Therefore, this arrangement would result in the surface channel containing the electrical wire in the center of the shapeable elongated member.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner, Akbarian, Eboli, and Kimura as applied to claim 13 above, and in further view of Minar et al. (US20060271135, hereafter Minar).
Regarding claim 14, Gliner as modified by Akbarian, Eboli, and Kimura above discloses all of the limitations of claim 13 as discussed above.
Gliner as modified by Akbarian, Eboli, and Kimura above does not disclose wherein the plastic includes polyimide.
In an analogous insertable medical device field of endeavor Minar discloses wherein a plastic coating of a medical device includes polyimide (Minar, Para 6; “the present invention is a medical device, whether for chronic or acute applications, having a chemically stable, dielectrically advantageous, aromatic polyimide coating thereon. Medical devices upon which the aromatic polyimide of this invention may be coated include without limitations, [...] acutely used devices such as guide wires”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Akbarian, Eboli, and Kimura above wherein the plastic includes polyimide in order to minimize size while maintaining proper insulation and integrity as taught by Minar '135 (Minar '135, Para 3-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 5:30 AM to 3:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793